Name: Commission Regulation (EEC) No 553/82 of 5 March 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68 /12 Official Journal of the European Communities 11 . 3 . 82 COMMISSION REGULATION (EEC) No 553 / 82 of 5 March 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 5 ) thereof, Whereas Article 2 ( 2 ) of Regulations (EEC) No 937 / 79 , (EEC ) No 1310 / 80 and (EEC) No 1399 / 81 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC ) No 937 / 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 2 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts for deliveries due to be made during the 1982 / 83 milk year ; Having regard to Council Regulation (EEC ) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( 3 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 4 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( s ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( «) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 11 . 3 . 82 Official Journal of the European Communities No L 68 /13 been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on hypothetical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982 / 83 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1982 / 83 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In the case of supplies of skimmed-milk powder bought on the Community market for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year . HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies listed in the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1982 . For the Commission Poul DALSAGER Member of the Commission No L 68 /14 Official Journal of the European Communities 11 . 3 . 82 ANNEX (M Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 (EEC ) No 937 / 79 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme ) (EEC ) No 938 / 79 ( 1979 programme ) (general reserve ) 2 . Beneficiary 1 Guinea Bissau L Ghana 3 . Country of destination "J J 4 . Total quantity of the con ­ signment 300 tonnes 300 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Leito desnatado , em pÃ ³ com vitaminas / Dom da Comunidade econÃ ³mica euro ­ peia a republica da Guine-Bissau ' 'Skimmed-milk powder / Gift of the European Economic Community to Ghana' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Bissau (deposited on quay or on lighters ) Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Dr Vasco Cabral , Ministro , Ministerio da coordenacao economica e plano , Bissau  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 3 . 82 Official Journal of the European Communities No L 68 / 15 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( b ) affectation ( EEC ) No 1311 / 80 ( general reserve ) 2 . Beneficiary UNHCR 3 . Country of destination Honduras 4 . Total quantity of the con ­ signment 1 00 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder Bought on the Irish market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Leche en polvo con vitaminas A y D / AcciÃ ³n de Acnur / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Para distribuciÃ ³n gratuita ' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Puerto CortÃ ©s ( deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) The UNHCR chargÃ © de mission , c / o UNDP , apartado postal 976 , Tegucicalpa , Honduras ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 68 /16 Official Journal of the European Communities 11.3 . 82 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme ) 2 . Beneficiary WFP 3 . Country of destination Jibuti Yemen PDR 4 . Total quantity of the con ­ signment 135 tonnes 60 tonnes 5 . Intervention agency responsible for delivery Belgian German 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Jibuti 2552 Q / Dried skimmed milk , enriched / Jibuti / Gift of the European Economic Community / Action of the World Food Programme' 'Yemen PRD 2486 / Dried skim ­ med milk , enriched / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 3 . 82 Official Journal of the European Communities No L 68 /17 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation ( EEC ) No 1400 / 81 ( 1981 programme) 2 . Beneficiary WFP 3 . Country of destination Yemen (PDR ) 4 . Total quantity of the con ­ signment 109 tonnes 330 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Yemen PDR 608X / Dried skim ­ med milk , enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme' 'Yemen PDR 2453 / Dried skim ­ med milk , enriched / Aden / Gift of the European Economic Community / Ac ­ tion of the World Food Programme1 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 March 1982 No L 68 /18 Official Journal of the European Communities 11 . 3 . 82 Consignment H 1 K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 * ( b ) affectation ( EEC ) No 1400 / 81 ( 1981 programme ) 2 . Beneficiary WFP ICRC 3 . Country of destination Benin Angola 4 . Total quantity of the con ­ signment 178 tonnes 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian Dutch 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ! 2 ) See note ( 4 ) 8 . Markings on the packaging 'Benin 2096 / Dried skim ­ med milk , enriched / Cotonou / Gift of the European Eco ­ nomic Community / Action of the World Food Programme' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ANG 52 / j 'ANG 53 / Leite desnatado em pÃ ³ com vitaminas A e D / Don da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha / DistribuiÃ §Ã £o gratuita / Lobito ' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Lobito (deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) - DelegaÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha , Caixa postal 2501 , Luanda , Angola ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders - 11.3.82 Official Journal of the European Communities No L 68 /19 Consignment L M N 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme ) 2 . Beneficiary ICRC Licross ICRC 3 . Country of destination Nicaragua Chad Sudan 4 . Total quantity of the con ­ signment 30 tonnes 60 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Irish French Belgian 6 . Origin of the skimmed-milk powder Bought on the Irish market Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'NIC-85 / Leche desnatada en polvo con vitaminas / Dona ­ ciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Corin ­ to ' 'Lait Ã ©crÃ ©mÃ © en poudre vitami ­ nÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour dis ­ tribution gratuite au Tchad / Ndjamena' 'ERY-85 / Part one / Skim ­ med-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free dis ­ tribution' 9 . Delivery period Loading in May 1982 Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Corinto (deposited on quay or on lighters ) Delivered to Ndjamena Port of unloading Port Sudan ( Deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaciÃ ³n CICR c / o Cruz Roja , Nicaraguense , Apartado 3279 , Managua , Nicaragua ( 8 ) Croix-Rouge du Tchad , BP 449 , Ndjamena , Tchad C ) Delegation of the Inter ­ national Committee of the Red Cross , PO Box 1831 , Khartoum , Sudan ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 68 /20 Official Journal of the European Communities 11 . 3 . 82 Consignment O P Q 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme) 2 . Beneficiary ICRC WFP 3 . Country of destination Sudan Ethiopia Yemen PDR 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 47 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 German 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging A red cross 10 x 10 cm , and in letters at least 1 cm high , the following markings : 'ERY-85 / Part two / Skim ­ med-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free dis ­ tribution ' Ã Ã ¤Ã -31 / Gift of the Euro ­ pean Economic Community / Skimmed-milk powder , en ­ riched with vitamins A and D / Action of the International Committee of the Red Cross / For free distribution / Assab' 'Yemen PDR 2368 Q / Dried skimmed milk , enriched / Aden / Gift of the European Economic Community / Ac ­ tion of the World Food Programme' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 Loading in July 1982 Delivery as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on quay or on lighters ) Port of unloading Assab ( de ­ posited on quay or on lighters ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) Delegation of the Inter ­ national Committee of the Red Cross , PO Box 1831 , Khartoum , Sudan ; 10 ) Delegation of the Inter ­ national Committee of the Red Cross , PO Box 5701 , Addis Ababa , Ethiopia ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 noon on 22 March 1982  11.3 . 82 Official Journal of the European Communities No L 68 /21 Consignment R S I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 (EEC ) No 1310 / 80 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme ) (EEC ) No 1311 / 80 ( 1980 programme ) (general reserve ) 2 . Beneficiary WFP Catholic Relief Services 3 . Country of destination Central African Republic El Salvador 4 . Total quantity of the con ­ signment 57 tonnes 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French Danish Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk " powder Bought on the Community market Bought on the Community market limited to the following countries : Denmark , Ireland and Northern Ireland 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'CAR 2312 / Dried skim ­ med milk , enriched / Bangui via Pointe Noire / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en El Salvador / Cathwell / 80101 / Acajutla' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 Loading in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) I CEBEMO , van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL , tel . 24 1744-2445 94 ) ( 12 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender il Expiry of the time limit for submission of tenders 12 noon on 22 March 1982 No L 68 /22 Official Journal of the European Communities 11 . 3 . 82 Consignment U 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme) 2 . Beneficiary L Burundi 3 . Country of destination J 4. Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder Intervention stock 7 . Special characteristics and/ or packaging ( 2 ) Entry into intervention stock after 1 April 1981 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre , non vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Delivered to Bujumbura 11 . Representative of the beneficiary responsible for reception ( 3 ) Mr Kakunze Venant , Directeur gÃ ©nÃ ©ral de la laiterie centrale de Bujumbura , BP 979 , Bujumbura , Burundi 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 3 . 82 Official Journal of the European Communities No L 68 /23 Consignment V X 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( b ) affectation (EEC ) No 1400 / 81 ( 1981 programme ) 2 . Beneficiary WFP ICRC 3 . Country of destination Malawi , Somalia Philippines 4 . Total quantity of the con ­ signment 178 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging See note ( 13 ) ¢ A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'PHL-13 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Manila ' 9 . Delivery period Delivery in May 1982 Loading in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Manila ( deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 )  Philippine National Red Cross , PO Box 280 , Manila , D-2803 ( 14 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 March 1982 No L 68 /24 Official Journal of the European Communities 11 . 3 * 82 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . The sum paid shall take into account any increase due under Article 1 of this Regulation . ( 2 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk p6wder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery of the attestation of control , see Article 8 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) Fob delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 6 ) The bill of lading shall contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee; ( b ) Mr von Arnim , c / o UNHCR , Palais des Nations , CH-1211 Geneva 10 , telex 27492 UNHCR CH  telegram HICOMREF GENEVA'. The successful tenderer should send two copies of the dispatch documents to : Mr von Arnim , UNHCR , Palais des Nations , CH-1211 Geneva 10 . ( 7 ) The bill of lading shall contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Manubito SARL , Av . Marechal Carmona 79 , Lobito , Angola'. The successful tenderer shall give the beneficiaries' representatives , at the time of delivery , a health certificate and a certificate of origin made out in Portuguese . ( 8 ) The successful tenderer shall send to the beneficiaries' representatives the following documents made out in Spanish :  consular invoice ,  health certificate ,  certificate of origin ,  declaration of gift . ( 9 ) The bill of lading should contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Ligue des SociÃ ©tiÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneva 19'. The successful tenderer should send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s EuropÃ ©ennes au Tchad , c / o CCE Bureau Central du Courrier , Service 'Valises Diplomatiques' (B. 1 / 123 ), rue de la Loi , 200 , B-1049 Brussels . The successful tenderer should send two copies of the dispatch documents to : Mr Burtin , Ligue des SociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneva 19 . 11 . 3 . 82 Official Journal of the European Communities No L 68 /25 ( 10 ) The successful tenderer shall send one copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 2363 , Khartoum , Sudan . ( n ) The successful tenderer shall send to the beneficiaries' representatives one copy of the dispatch documents to : Delegation of the Commission of^he European Communities , PO Box 5570 , Addis Ababa , Ethiopia . ( u ) The successful tenderer shall give the beneficiaries' representatives , at the time of delivery , a certificate of origin and a health certificate made out in Spanish . ( n ) Markings on the packing : for 33 tonnes : 'Malawi 228 / III / Dried skimmed milk , enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme'; for 25 tonnes : 'Malawi 2423 / Dried skimmed milk , enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme'; for 90 tonnes : 'Somalia 2326 / I / Dried skimmed milk , enriched / Mogadishu / Gift of the European Economic Community ! Action of the World Food Programme'; for 30 tonnes : 'Somalia 2326 / I / Dried skimmed milk , enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme'. ( 14 ) The successful tenderer shall send to the beneficiaries' representatives , on delivery , a certificate of origin , a health certificate and a commercial invoice legalized by the Philippines Consular authorities , made out in English .